Citation Nr: 0210048	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension benefits, to include extraschedular 
consideration under 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971 and from August 1972 to August 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim for nonservice connected 
pension benefits.  Notice of the decision was issued by the 
RO in Providence, Rhode Island in late February 2000, who 
also issued a statement of the case in April 2000.  During 
the course of this appeal, the veteran's claims folder was 
transferred to the RO in Pittsburgh, Pennsylvania.  

In November 2001, the veteran submitted a claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  This is referred to the RO for appropriate 
action.  


REMAND

The veteran and his representative contend, in substance, 
that entitlement to permanent and total rating for 
nonservice-connected pension benefits is warranted.  The 
veteran essentially claims that he is prevented from working 
due to a psychiatric disorder, but also notes that he suffers 
from hepatitis C.  

A review of the record reflects that in his May 2000 
substantive appeal (VA Form 9), and clarified in a statement 
received in June 2000, the veteran requested a personal 
hearing at the RO before a hearing officer.  In a November 
2001 statement, the veteran reiterated his desire for such a 
hearing.  To date, none has been scheduled.  Hence, such a 
hearing must be scheduled.

The Board also notes that during the course of the appeal, 
the veteran has changed addresses several times.  Pertinent 
VA examinations were scheduled and notice was sent to the 
veteran's most recent address of record, however, he failed 
to report for examinations scheduled for April 2002.  
According to the veteran's representative, his whereabouts 
are currently unknown (see the May 2002 hand-written 
statement to this effect).  Therefore, given these 
circumstances, a remand is warranted for a supplemental 
statement of the case to ensure compliance with all 
notification and development requirements and with 38 C.F.R. 
§ 3.655 (2001).

In view of all of the above, this matter is REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO at the earliest available 
opportunity, with appropriate notice to 
him and his representative; notice should 
be sent to the veteran at his last known 
address of record.

2.  The RO should notify the veteran of 
the dictates of the VCAA and 66 Fed. Reg. 
45, 630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), by sending 
a letter to his most recent address of 
record; a copy should be sent to his 
representative.  Any additional 
development deemed warranted by the 
record should be undertaken.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a permanent and total rating for 
nonservice-connected pension purposes, to 
include extraschedular consideration 
under 38 C.F.R. § 3.321(b)(2).  The RO 
should also consider the provisions of 
38 C.F.R. § 3.655.  If the benefit sought 
on appeal remains unfavorable, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.  
The supplemental statement of the case 
must contain all relevant notification 
and development actions taken on the 
claim for benefits, to include a summary 
of the information, evidence, and 
applicable legal criteria considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




